FILED
                              NOT FOR PUBLICATION                           OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UBALDO VILLALOBOS-PASTOR,                         No. 07-72521

                Petitioner,                       Agency No. A078-440-373

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’Scannlain, Tallman, and Bea, Circuit Judges.

       Ubaldo Villalobos-Pastor, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his second

motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen and de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Banuelos-Ayon v. Holder, 611 F.3d 1080, 1082 (9th Cir. 2010), and we deny in

part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying the motion to reopen on

grounds that Villalobos-Pastor is statutorily ineligible for cancellation of removal

based on his conviction for a crime of domestic violence. See

8 U.S.C. § 1227(a)(2)(E)(i); see also Banuelos-Ayon, 611 F.3d at 1083 (a

conviction under California Penal Code § 273.5(a) is categorically a crime of

violence under 18 U.S.C. § 16(a)). Villalobos-Pastor’s contention that he is

eligible for cancellation because his conviction is not a crime involving moral

turpitude is unavailing.

      We lack jurisdiction to consider whether the BIA should have invoked its

sua sponte authority to reopen proceedings. See Ekimian v. INS, 303 F.3d 1153,

1159 (9th Cir.2002).

      To the extent, Villalobos-Pastor challenges the BIA’s February 6, 2006, and

October 24, 2006 orders, we lack jurisdiction because this petition is not timely as

to those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    07-72521